Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-10 in the reply filed on 9/7/2022 is acknowledged.
Claims 1-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of record is less than 50 words in length.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 19, and 20 recite the limitation of “adjusting the carbon content of the molted steel”, however, it is unclear where in the process this step is to occur, i.e., prior to refining the molten steel to remove nitrogen gas and hydrogen gas, after the refining steps, or between the two refining steps. For the sake of compact prosecution, the Examiner is assuming that adjusting the carbon content can occur at any time between forming the molten steel and casting the corrosion resistant alloy. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2020/0283866 A1, hereinafter “Endo”) in view of VAC AERO International, Vacuum Degassing of Steel, 5 December 2017 (hereinafter “VAC”).

Regarding claims 9, 13, 14, 15, and 16, Endo teaches a method for manufacturing a martensitic stainless steel seamless pipe by forming a molten steel using an ordinary steel making process (Endo, [0057]). Endo also teaches that after forming the molten steel, the molten product is formed into a steel pipe material, such as a billet, then heated and hot worked into a pipe using a known pipe manufacturing process, including the Mannesmann-plug mill process to produce a seamless steel pipe having the following composition (Endo, [0057] and [0020-0022]):

Element
Present Invention (wt.%)
Endo (mass%)
Cr
13-15
10-14
Ni
5-7
4-8
Mo
2.5-4.5
1.0-3.5
C
0.01-0.02
0-0.1
Nb
0.05-0.1
0-0.1
Balance
Fe
Fe


The ranges of Endo overlap or encompass the ranges of claims 9, 12, 13, and 16 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Endo also teaches steel number E, which includes 13.8 mass% Cr, 3.0 mass% Mo, and 0.0087 mass% N (Endo, Table 1). This steel number satisfies the PREN formula of claims 14 and 15, i.e., (1*13.8) + (3.3*3.0) + (16*0.0087) = 23.8, which falls within the range of claim 15. 

While Endo teaches forming the molten metal and forming the billet (Endo, [0057]), Endo does not explicitly disclose refining the molten steel to remove nitrogen gas, refining the molten steel to remove hydrogen gas, obtaining a sample of the molten steel, determining a composition of the sample, and adjusting the composition of the molten steel.

With respect to the difference, VAC teaches vacuum degassing of molten steel, where the vacuum degassing process reduces/eliminates dissolved gases including hydrogen and nitrogen as well as reducing dissolved carbon and is performed after the molten steel has left the furnace and before being poured into ingots or introduced into a continuous caster (VAC, pg. 1). VAC also teaches that using ladle degassing, allows for the addition of alloying elements during the degassing process, i.e., the composition would be determined and adjusted to fall within specific compositional ranges. 
As VAC expressly teaches, vacuum degassing reduces hydrogen content to avoid embrittlement of the steel, reduces oxygen content to enhance microcleanliness, improves the distribution of alloying elements and other additives, controls the composition of the steel to tighter chemistry specifications, improves mechanical properties, and achieves exceptionally low carbon content steel (VAC, pg. 6-7 “Summary”). 
Endo and VAC are analogous art as they are both drawn to a method of forming steel by melting various components to later form a steel product (Endo, Abstract; VAC, pg. 1).
In light of the motivation to use a vacuum degassing process as taught in VAC above, it therefore would have been obvious to one of ordinary skill in the art to perform a vacuum degassing process between the melting step and forming a billet step of Endo in order to reduce hydrogen content to avoid embrittlement of the steel, reduce oxygen content to enhance microcleanliness, improve the distribution of alloying elements and other additives, control the composition of the steel to tighter chemistry specifications, improve mechanical properties, and achieve exceptionally low carbon content steel (VAC, pg. 6-7 “Summary”) and thereby arrive at the present invention.  

The vacuum degassing process of VAC corresponds to refining the molten steel to remove nitrogen gas, refining the molten steel to remove hydrogen gas, obtaining a sample of the molten steel, determining a composition of the sample, and adjusting the composition of the molten steel of claims 9 and 16 of the present invention. The seamless pipe of Endo corresponds to method for making a seamless tubular from a corrosion resistant alloy of claim 16. The forming of the billet, hot working, and Mannesmann-plug mill process of Endo corresponds to casting the corrosion resistant alloy to form billets; and hot rolling and piercing the billets to form the seamless tubular of claim 16. 




Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2020/0283866 A1, hereinafter “Endo”) in view of VAC AERO International, Vacuum Degassing of Steel, 5 December 2017 (hereinafter “VAC”) as applied to claim 9 above and further as evidenced by Bowman, Savita, Steel 101, ClearPath, 17 March 2021 (hereinafter “Bowman”).

Regarding claims 10 and 11, Endo in view of VAC teach that molten steel is formed (Endo, [0057]). It is known in the art that molten steel can be formed using an integrated blast furnace or an electric arc furnace as evidenced by Bowman, which teaches that a blast furnace is the first process in manufacturing steel from iron ore and that electric arc furnaces produce molten steel using electrical currents to melt scrap and recycled steel (Bowman, pg. 3 “How Steelmaking Works”). Therefore, it would have been obvious to one of ordinary skill in the art to use either a blast furnace or an electric arc furnace to form the molten steel of claims 10 and 11 of the present invention. 




Claims 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2020/0283866 A1, hereinafter “Endo”) in view of VAC AERO International, Vacuum Degassing of Steel, 5 December 2017 (hereinafter “VAC”) as applied to claims 9 and 16 above and further in view of Reichel (US 6093235, hereinafter “Reichel”).

Regarding claims 12, 19, and 20, Endo in view of VAC teaches that the carbon content is 0.1 mass% or less, preferably 0.005-0.05, and is effective at improving strength of martensitic stainless steel, i.e., the carbon content encompasses the amount as presently claimed in claims 12 and 20 (Endo, [0032]), however, neither Endo nor VAC explicitly teaches adjusting the carbon content of the molten steel by: flowing oxygen through the molten steel to lower the carbon content or adding coke to the molten steel to increase the carbon content.
With respect to the difference, Reichel teaches a process for decarbonizing a high-chromium steel melt by injecting oxygen into the melt, continuously measuring the rate of decarburization and continuously adjusting the amount of oxygen injected depending upon the measured values (Reichel, Column 1, lines 63-67). 
As Reichel expressly teaches, the decarburization method prevents unwanted oxidation, providing a strong decarburization of the melt, and minimizing metal slagging (Reichel, Column 1, lines 54-59).
Endo, VAC, and Reichel are analogous art as they are all drawn to a method of forming steel to form a steel product (Endo, Abstract; VAC, pg. 1; Reichel, Abstract).
In light of the motivation to perform decarburization on a steel melt by blowing oxygen into a molten steel composition as taught in Reichel above, it therefore would have been obvious to one of ordinary skill in the art to perform a decarburization treatment on the molten steel of Endo in view of VAC in order to prevent unwanted oxidation, provide a strong decarburization of the melt, and minimize metal slagging (Reichel, Column 1, lines 54-59), and thereby arrive at the present invention. 
Adjusting the amount of carbon in the melt by blowing oxygen of Reichel corresponds to adjusting the carbon content of the molten steel by: flowing oxygen through the molten steel to lower the carbon content or adding coke to the molten steel to increase the carbon content of claims 12 and 20. The addition of a small of amount of carbon to increase the strength of the stainless steel as taught in Endo corresponds to comprising adjusting the carbon content of the composition to change the hardness of the seamless tubular of claim 19. 




Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2020/0283866 A1, hereinafter “Endo”) in view of VAC AERO International, Vacuum Degassing of Steel, 5 December 2017 (hereinafter “VAC”) as applied to claim 16 above and further as evidenced by Thomson Gale, How Products are Made-Steel Pipe, Volume 5, 2006 (hereinafter “Thomson”).

Regarding claims 17 and 18, Endo in view of VAC teaches a method of making a seamless pipe by a Mannesmann-plug mill process (Endo, [0057]). It is known in the art that seamless pipes are formed by taking a square billets, heating and molding the billet to form a cylinder shape, heating to white-hot temperatures, then rolling and piercing to push the center portion through the middle of the billet as it is being rolled, and then correcting the thickness and shape by passing through another series of rolling mills, i.e., drawing the seamless tube to a smaller diameter, as evidenced by Thomson (Thomson, pg. 4, “Pipe Making”). Thomson also teaches that after the pipe is made, it can be fitted with joint so two or more pieces of pipe can be connected by forming threads on the smaller diameter pipes (Thomson, pg. 4, “Final Processing”). Therefore, it would have been obvious to one of ordinary skill in the art to decrease the diameter of the billet by rolling and to add threads to the smaller diameter pipes of claims 17 and 18 of the present invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                            
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        12/13/2022